244 Ga. 215 (1979)
259 S.E.2d 468
QUARTERMAN
v.
THE STATE.
35110.
Supreme Court of Georgia.
Submitted July 6, 1979.
Decided September 10, 1979.
*216 Pierce & House, Hinton R. Pierce, for appellant.
Richard E. Allen, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
UNDERCOFLER, Presiding Justice.
Appellant was convicted of malice murder and armed robbery. He was sentenced to two consecutive life terms.
Court appointed appellate counsel has requested permission to withdraw from the case. The request is supported by brief which states that after a conscientious review of the record and transcript he finds the appeal is wholly frivolous and there is nothing that would arguably support the appeal. A copy of the motion to withdraw as counsel and the brief in support thereof was served upon appellant.
We have carefully reviewed the record and transcript. We have concluded the appeal is wholly frivolous. Appellant was properly indicted. The state waived the death penalty. Counsel examined the traverse jury on voir dire and the jury was properly selected and sworn. When appellant was arrested he was advised of and waived his Miranda rights. Then appellant freely and voluntarily confessed that he and three co-conspirators planned to rob the victim and that it would be necessary to kill the victim; that appellant was assigned the task of shooting the victim but that one of the co-conspirators shot the victim; appellant received a share of the money which was stolen. The confession, which was in detail and comprehensive, was reduced to writing, carefully read by appellant who agreed it was correct, and then signed by appellant. The confession was corroborated by other evidence. A Jackson-Denno hearing was held at which the trial judge found the confession was freely and voluntarily given. Appellant elected not to testify and offered no witnesses in his behalf. The charge of the court was complete and without error. The verdict and sentence were entered properly. Accordingly, counsel's motion to withdraw is granted. Anders v. California, 386 U. S. 738 (1966); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). The convictions and sentences are affirmed.
Judgment affirmed. All the Justices concur.